DETAILED ACTION
This office action is in response to an application filed 3/18/2020 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US 2018/0228359) (hereinafter Meyer).

In regard to claim 1, Meyer discloses a camera stick [¶0104-¶0106; device holder 208 includes an arm 210... mobile device refers to a device including a user interface and a camera capable of taking photographs and/or video], comprising: 
	a dental component for being positioned in a subject's mouth [¶0027; Cheek retractor 100 can include first lip holder 102-1, second lip holder 102-2... First lip holder 102-1 and second lip holder 102-2 can be shaped to fit into a user's mouth]; 
	a holder for holding a camera device [¶0104;  Mobile device holder 208 further includes a base 216 configured to receive a mobile device 218]; and 
	at least one coupling mechanism mechanically coupled to the dental component and the holder [¶0029; Bridge 106 can connect the first lip holder 102-1 and second lip holder 102-2. ¶0104; the mobile device holder 208 includes an arm 210, an adjustment mechanism 212, and an attachment mechanism 214, where the arm 210 is configured to be attached to cheek retractor 200... Mobile device holder 208 further includes a base 216 configured to receive a mobile device 218, a vertical support mechanism 220, an attachment mechanism 222, and adjustable stops 224], the at least one coupling mechanism being adjustable for enabling the dental component and holder to be positioned in space at a selected position and orientation relative to one another [¶0105; Arm 210 can include adjustment mechanism 212. As used herein, an adjustment mechanism refers to a mechanism allowing arm 210 to be adjusted relative to cheek retractor 200 such that at least one of photographs and video of teeth of the user may be taken by mobile device 218 at different positions relative to cheek retractor 200. In some examples, adjustment mechanism 212 can be a ball joint, although embodiments of the present disclosure are not limited to a ball joint. As used herein, a ball joint refers to a ball-and-socket joint allowing for free movement (e.g., rotation) in various planes. Adjustment mechanism 212 includes attachment mechanism 214. Arm 210 is configured to be attached to cheek retractor 200 via attachment mechanism 214, where cheek retractor 200 is configured to hold a cheek away from a mouth of a user to expose teeth of the user. Attachment mechanism 214 can be a clip, among other types of attachment mechanisms. ¶0114-¶0115. ¶0177-¶0178].
	As disclosed by Meyer, a cheek retractor is positioned in a user's mouth. A mobile device holder includes a base that receives a mobile device such as a smartphone including a camera. A variety of couplers include at least a bridge with left and right portions connecting the lip holders of the cheek retractor, an arm connecting the mobile device holder to the bridge, an adjustment mechanism, and an attachment mechanism. The arm is coupled to the base and the cheek retractor such that the mobile device and base are mechanically coupled. As noted above, the arm includes an attachment mechanism and an adjustment mechanism wherein the position/orientation of the mobile device can be adjusted relative to the cheek retractor so different angles of the user's mouth can be imaged by the mobile device. Thus Meyer anticipates the claim.  
 
In regard to claim 2, Meyer discloses the camera stick of Claim 1. Meyer further discloses, wherein the at least one coupling mechanism comprises: 
	a first coupling mechanism [Fig.1F, Fig.1G; left portion of bridge associated with first lip holder (184-1)]; 
	a second coupling mechanism [Fig.1F, Fig.1G; left portion of bridge associated with first lip holder (184-1)]; and 
	a ratcheting mechanism interposed between, and mechanically coupled to, the first and second coupling mechanisms [Fig.1G, ¶0082; Bridge 186 can include rotational ratcheting mechanism 199], wherein the ratcheting mechanism enables at least one of the first and second coupling mechanisms to be rotated relative to another one of the first and second coupling mechanisms [¶0082-¶0084; first lip holder 184-1 and the second lip holder 184-2 can be connected via the rotational ratcheting mechanism 199 of bridge 186. ¶0089-¶0093; user (e.g., the patient, treatment professional, etc.) can pull apart rotational ratcheting mechanism 199 to allow for the first lip holder 184-1 and the second lip holder 184-2 to rotate towards each other to decrease the width between the first lip holder 184-1 and the second lip holder 184-2].
	As noted above, Meyer discloses that a bridge may be used to couple the lip holders ("dental component") to each other wherein the bridge is then coupled to the attachment arm which is attached to the mobile device holder base. Thus any of these components may be considered "coupling mechanisms". As can be seen in Fig.1G, the bridge includes a left coupler attached to the left lip holder (184-1) and a right coupler attached to the right lip holder (184-2). As can be seen in Fig.1G and as described above, a ratcheting mechanism connects the left bridge coupler and the right bridge coupler wherein the ratcheting mechanism allows the left bridge coupler and the right bridge coupler to rotate with respect to each other. 

In regard to claim 3, Meyer discloses the camera stick of Claim 1. Meyer further discloses, 
	wherein the dental component comprises a cheek stretcher [¶0054; Adjustable cheek retractor 182 can include first lip holder 184-1, second lip holder].

In regard to claim 4, Meyer discloses the camera stick of Claim 3. Meyer further discloses, 
	wherein the camera stick also comprises a connecting component mechanically coupling the cheek stretcher to the at least one coupling mechanism [Fig.2A, ¶0105; Adjustment mechanism 212 includes attachment mechanism 214. Arm 210 is configured to be attached to cheek retractor 200 via attachment mechanism 214, where cheek retractor 200 is configured to hold a cheek away from a mouth of a user to expose teeth of the user. Attachment mechanism 214 can be a clip, among other types of attachment mechanisms].

In regard to claim 5, Meyer discloses the camera stick of Claim 2. Meyer further discloses, 
	wherein the dental component comprises a cheek stretcher [¶0045; cheek retractor 100], and the camera stick further comprises a connecting component [¶0105; Adjustment mechanism 212 includes attachment mechanism 214] having a base [¶0106; Adjustment mechanism 212 includes attachment mechanism 214], the cheek stretcher being rotatably mechanically coupled to the base [¶0104-¶0107; Mobile device holder 208 further includes a base 216 configured to receive a mobile device 218... allowing arm 210 to be adjusted relative to cheek retractor 200... arm 210 to be adjusted relative to cheek retractor 200 such that at least one of photographs and video of teeth of the user may be taken by mobile device 218 at different positions relative to cheek retractor 200... Base 216 is attached to arm 210... ¶0120; mobile device holder 208 to cheek retractor 200 can allow a user to quickly and easily take images of the user's teeth at consistent angles and distances], the connecting component mechanically rotatably coupled to the first coupling mechanism [¶104-¶0107; adjustment mechanism refers to a mechanism allowing arm 210 to be adjusted relative to cheek retractor 200 such that at least one of photographs and video of teeth of the user may be taken by mobile device 218 at different positions relative to cheek retractor 200].

In regard to claim 6, Meyer discloses the camera stick of Claim 1. Meyer further discloses, 
	wherein at least one of the holder and the dental component is mechanically rotatably coupled to the coupling mechanism [Fig.2A, ¶0105; Adjustment mechanism 212 includes attachment mechanism 214. Arm 210 is configured to be attached to cheek retractor 200 via attachment mechanism 214, where cheek retractor 200 is configured to hold a cheek away from a mouth of a user to expose teeth of the user. Attachment mechanism 214 can be a clip, among other types of attachment mechanisms].

In regard to claim 7, Meyer discloses the camera stick of Claim 3. Meyer further discloses, 
	wherein the cheek stretcher comprises a first mouthpiece and a second mouthpiece [¶0054; cheek retractor 182 can include first lip holder 184-1, second lip holder 184-2], each being curved in shape and including an annular groove for receiving the subject's mouth [¶0055; First lip holder 184-1 and second lip holder 184-2 can be shaped to fit into a user's mouth. For example, the upper portion 101-1 and the bottom portion 103-1 of the first lip holder 184-1 can be of a “C” shape such that the upper portion 101-1 and the bottom portion 103-1 can follow the contour of the user's mouth and lips. Fig.1A, Fig.1B].

In regard to claim 8, Meyer discloses the camera stick of Claim 7. Meyer further discloses, 
	wherein the cheek stretcher enables the subject's mouth to be opened to an extent that enables at least a substantial portion of at least one of a bite or teeth of the subject's mouth to be exposed to the camera device for being captured in an image [¶0028-¶0030;  When inserted into the mouth of the user, the first lip holder 102-1 and second lip holder 102-2 are configured to hold the cheek of the user away from the user's mouth to expose the teeth of the user. ¶0115-¶0117; capture images of the user's teeth that may be required at various angles from the user's teeth].

In regard to claim 9, Meyer discloses the camera stick of Claim 2. Meyer further discloses, 
	wherein the ratcheting mechanism comprises an upper portion and a lower portion that are rotatably engaged with one another [Fig.1F, Fig.1G; rotational ratcheting mechanism 199 formed of two portions. ¶0090; adjustable cheek retractor can include first lip holder 184-1, second lip holder 184-2, and rotational ratcheting mechanism 199 aligned via central axis 1002].
	The examiner notes this claim defines an "upper portion" and a "lower portion" without any context as to what the portions are above or below respectfully. Thus under broadest reasonable interpretation one would readily see that if the apparatus was to be laid flat on a surface in a resting position, for example, one part of the ratcheting mechanism can be considered an "upper portion" and the second part of the ratcheting mechanism can be considered the "lower portion".   

In regard to claim 15, Meyer discloses the camera stick of Claim 2. Meyer further discloses, 
	wherein at least one of the first coupling mechanism or the second coupling mechanism is rotatable around an axis [Fig.1G, Fig.1F, ¶0090; adjustable cheek retractor can include first lip holder 184-1, second lip holder 184-2, and rotational ratcheting mechanism 199 aligned via central axis 1002] extending along a length of the at least one of the first coupling mechanism or the second coupling mechanism [Fig.1G, Fig.1F; bridge arms with defined width/depth in the direction extending along the central axis].

Allowable Subject Matter
Claims 10-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salah et al. (US 2021/0401281) – Discloses a dental photography kit for securing a mobile device comprising a camera wherein the camera can be positioned at various angles relative to a cheek stretcher to obtain images of a user’s teeth at a plurality of positions [Abstract, Fig.5A through Fig.7 ¶0081-¶0106]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        April 30, 2022